Title: To James Madison from John Morton (Abstract), 17 April 1805
From: Morton, John
To: Madison, James


17 April 1805, Havana. “I have this Day taken the Liberty to address to you a Letter [not found], in your Official Capacity, in Consequence of Information I received from my friend Mr. Gray, that Mr. Rob. Young had resigned his appointment as Consul to this island.

“In thus offering myself once more to the notice of the President in a public manner, I have been guided by motives and by feelings, which perhaps your knowledge of some peculiar Circumstances that attended my Resignation of that Office (& in which your friendship essentially served my private Interests) will at once anticipate.
“I have by a long & diligent pursuit of a restrictive Diet & Regimen been restored to a perfect State of Health. I have been long & deeply impressed with the Desire of confirming, in future Occasions of Service, that Confidence which the President was pleased so long to continue to me: and having arrived at this City on private Affairs, in the Prospect of remaining some considerable time, it would I confess afford me particular satisfaction to be whilst here, re-instated in a situation that would afford me the opportunity so much desired.
“I believe, Sir, that having said thus much; and with your Knowledge of all the Relations & Circumstances under which I could present myself, it would be unnecessary to say much more; needless, perhaps, to repeat the unqualifyed assurance contained in my public letter to you, that I would hold myself most solemnly bound to discharge the Trust that might be renewed to me, with the most faithful diligence & integrity.”
